DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on June 14, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on March 11, 2021.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 2-5 and 7-10 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 4-5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control method of a multi-module single-phase device-multiplexing active power decoupling cascaded rectifier,
 	the rectifier comprising:
 	 	n device-multiplexing active power decoupling H-bridge units that are cascaded, n≥2; each device-multiplexing active power decoupling H-bridge unit comprising: a bridge arm H1 and a bridge arm H2 connected in parallel, a decoupling capacitor branch formed by two capacitors connected in series, and a resistive load; a decoupling inductor being connected in series between a midpoint of the decoupling capacitor branch and a midpoint of the bridge arm H2; and a midpoint of an bridge arm H1 of a first device- multiplexing active power decoupling H-bridge unit being sequentially connected in series to an inductor Ls, and a power supply Us, and then connected to a midpoint of a bridge arm H2 of a last device-multiplexing active power decoupling H-bridge unit, 
 	the control method comprising:
 	adding up instantaneous voltages outputted by a controller as a total system voltage through direct current (DC)-side voltage closed-loop control; 
 	generating, according to a deviation between an instantaneous voltage PV of each cascaded H-bridge unit and a virtual average voltage, a DC bus voltage deviation modulation signal factor of each cascaded H-bridge unit; 
 	generating a grid-side current reference value according to the total system voltage, calculating a difference between a grid-side inductor current and the grid-side current -3-New U.S. Patent Application reference value, and generating a first modulation signal through a proportional resonance (PR) controller; 
 	generating a reference value of a decoupling inductor current according to an instantaneous power P, of each cascaded H-bridge unit, calculating a difference between the decoupling inductor current and the reference value of the decoupling inductor current, and generating a modulated wave signal of a bridge arm H2 of each cascaded H-bridge unit through the PR controller; 
 	generating a drive signal of the bridge arm H2 of each cascaded H-bridge unit after comparing the modulated wave signal of the bridge arm H2 of each cascaded H-bridge unit with a carrier signal; 
 	superimposing the modulated wave signal of the bridge arm H2 of each cascaded H-bridge unit onto the first modulation signal and then onto a respective DC bus voltage deviation modulation signal factor, to generate a modulated wave signal of a bridge arm H1 of each cascaded H-bridge unit; and 
 	generating a drive signal of the bridge arm H1 of each cascaded H-bridge unit based on the modulated wave signal of the bridge arm H1 of each cascaded H-bridge unit through a carrier phase-shifted modulation technology.

Regarding claim 3, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control method of a multi-module single-phase device-multiplexing active power decoupling cascaded rectifier,
 	the rectifier comprising:
 	 	n device-multiplexing active power decoupling H-bridge units that are cascaded, n≥2; each device-multiplexing active power decoupling H-bridge unit comprising: a bridge arm H1 and a bridge arm H2 connected in parallel, a decoupling capacitor branch formed by two capacitors connected in series, and a resistive load; a decoupling inductor being connected in series between a midpoint of the decoupling capacitor branch and a midpoint of the bridge arm H2; and a midpoint of an bridge arm H1 of a first device- multiplexing active power decoupling H-bridge unit being sequentially connected in series to an inductor Ls, and a power supply Us, and then connected to a midpoint of a bridge arm H2 of a last device-multiplexing active power decoupling H-bridge unit, 
 	the control method comprising:
 	 	a second direct current (DC) bus voltage control module, configured to add up instantaneous voltages outputted by a controller as a total system voltage through DC-side voltage closed-loop control; 
 	 	a voltage balance control module, configured to generate, according to a -4-New U.S. Patent Application deviation between an instantaneous voltage                 
                    
                        
                            P
                        
                        
                            
                                
                                    V
                                    i
                                
                                -
                            
                        
                    
                
            , of each cascaded H-bridge unit and an average voltage, a DC bus voltage deviation modulation signal factor of each cascaded H- bridge unit; 
 	 	a second unit power factor rectification module, configured to generate a grid- side current reference value according to the total system voltage, calculate a difference between a grid-side inductor current and the grid-side current reference value, and generate a first modulation signal through a proportional resonance (PR) controller; 
 	 	a second active power decoupling control module, configured to generate a reference value of a decoupling inductor current according to an instantaneous power                 
                    
                        
                            P
                        
                        
                            n
                        
                    
                
             of each cascaded H-bridge unit, calculate a difference between the decoupling inductor current and the reference value of the decoupling inductor current, and generate a modulated wave signal of a bridge arm H2 of each cascaded H-bridge unit through the PR controller; 
 	 	a rectification bridge arm modulation signal generation module, configured to superimpose the modulated wave signal of the bridge arm H2 of each cascaded H-bridge unit onto the first modulation signal and then onto a respective DC bus voltage deviation modulation signal factor, to generate a modulated wave signal of a bridge arm H1 of each cascaded H-bridge unit; 
 	 	a rectification bridge arm drive signal generation module, configured to generate a drive signal of the bridge arm H1 of each cascaded H-bridge unit based on the modulated wave signal of the bridge arm H1 of each cascaded H-bridge unit through a carrier phase-shifted modulation technology; and 
 	 	a decoupling bridge arm drive signal generation module, configured to generate a drive signal of the bridge arm H2 of each cascaded H-bridge unit after comparing the modulated wave signal of the bridge arm H2 of each cascaded H-bridge unit with a carrier -5-New U.S. Patent Application signal.

Regarding claims 7 and 9-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control method of a single-phase device- multiplexing active power decoupling cascaded rectifier, 
 	the rectifier comprising: a bridge arm H1 and a bridge arm H2 connected in parallel, a decoupling capacitor branch formed by two capacitors connected in series, and a resistive load; a decoupling inductor being connected in series between a midpoint of the decoupling capacitor branch and a midpoint of the bridge arm H2; and a midpoint of the bridge arm H1 being sequentially connected in series to an inductor Ls, a resistor Rs, and a power supply Us, and then connected to the midpoint of the bridge arm H2,
 	the control method comprising:
 	 	generating a system voltage P in a circuit operation through direct current (DC) bus voltage closed loop control; 
 	 	respectively generating a grid-side current reference value and a reference value of a decoupling inductor current according to the system voltage P; 
 	 	calculating a difference between a grid-side inductor current and the grid-side current reference value, and generating a first modulation wave through a proportional -6-New U.S. Patent Application resonance (PR) controller; 
 	 	comparing the decoupling inductor current and the reference value of the decoupling inductor current, and generating a second modulation wave through the PR controller; 
 	 	superimposing the first modulation wave onto the second modulation wave for comparison with a carrier, and generating a first drive signal of a bridge arm H1 switching transistor that is used to drive rectification; and 
 	 	generating a second drive signal of a bridge arm H2 switching transistor that is used to drive decoupling and rectification after comparing the second modulation wave with the carrier.

Regarding claim 8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control system of a single-phase device- multiplexing active power decoupling cascaded rectifier, 
 	the rectifier comprising: a bridge arm H1 and a bridge arm H2 connected in parallel, a decoupling capacitor branch formed by two capacitors connected in series, and a resistive load; a decoupling inductor being connected in series between a midpoint of the decoupling capacitor branch and a midpoint of the bridge arm H2; and a midpoint of the bridge arm H1 being sequentially connected in series to an inductor Ls, a resistor Rs, and a power supply Us, and then connected to the midpoint of the bridge arm H2,
 	the control system comprising:
 	 	a first direct current (DC) bus voltage control module, configured to generate a system voltage P in a circuit operation through DC bus voltage closed loop control;
 	 	a first unit power factor rectification control module, configured to generate a grid-side current reference value according to the system voltage P, compare a grid-side inductor current with the grid-side current reference value, and generate a first modulation wave through a proportional resonance (PR) controller; 
 	 	a first active power decoupling control module, configured to generate a reference value of a decoupling inductor current according to the system voltage P, compare the decoupling inductor current with the reference value of the decoupling inductor current, and generate a second modulation wave through the PR controller; and 
 	 	a first drive signal generation module, configured to superimpose the first modulation wave onto the second modulation wave for comparison with a carrier, generate a -7-New U.S. Patent Application first drive signal of a bridge arm H1 switching transistor that is used to drive rectification, and generate a second drive signal of a bridge arm H2 switching transistor that is used to drive decoupling and rectification after comparing the second modulation wave with the carrier.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838